Citation Nr: 0947714	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  03-34 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and/or any 
other psychiatric disorder supported by the record. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1978, 
and from December 1978 to December 1982. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2007, a transcript 
is of record.

The Board notes that the claim on appeal was previously 
characterized, including by the Board in May 2007, as one 
simply for service connection for PTSD.  However, in a 
judicial precedent issued in February 2009, the U.S. Court of 
Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD include claims for service 
connection for all psychiatric disabilities reasonably raised 
by the Veteran or the evidentiary record, based on the 
inherent unreasonableness of imputing self-knowledge of 
mental conditions from which the Veteran may be suffering.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claims file 
bears medical records with diagnoses variously of multiple 
other psychiatric disorders, including bipolar disorder, 
bipolar affective disorder, dissociative disorder, anxiety 
disorder, personality disorder, and polysubstance abuse.  
(The Veteran previously submitted a claim for service 
connection for bipolar disorder, but that claim was denied 
and is not on explicitly appeal to the Board. )  The claim at 
issue has accordingly been restyled as one for service 
connection for a psychiatric disorder to include PTSD and any 
other psychiatric disorder supported by the record, to 
reflect the broader possible claim for other psychiatric 
disorder(s), as required by the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



REMAND

The Board does not here find that the development requested 
by the Board in its May 2007 remand was not satisfactorily 
completed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(only substantial, and not strict, compliance with the terms 
of a Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998)).  Rather, based upon the expansion of 
the issue in this case due to the recent decision of the 
Court in Clemons, supra, the Veteran will need to be 
furnished updated notice under the Veterans Claims Assistance 
Act of 2000 (VCAA).   

Development requested by the Board in May 2007 was 
substantially thwarted by the Appeals Management Center's 
(AMC) inability to contact the Veteran, with correspondence 
sent to the last known address of record returned as 
undeliverable.  The Board notes that the duty to assist in 
the development and adjudication of a claim is not a one-way 
street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, she cannot passively wait for it in 
circumstances where she may or should have evidence that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).   Furthermore, while 
VA does have a duty to assist the Veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the appellant to keep the VA 
apprised of her whereabouts.  If she does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

There is a history of significant mental disability in this 
case, and hence a reasonable additional effort at assistance 
pursuant to Clemons is not unwarranted.  Upon remand a 
further effort to locate the Veteran should be made so that 
requested development may be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable further efforts to locate 
or contact the Veteran, so that remand 
development may be undertaken.  Afford the 
Veteran updated VCAA notice, to inform her of 
the evidence necessary to substantiate her 
claim for service connection for any current 
psychiatric disorders on a direct in-service 
causation basis, including PTSD, and what 
evidence she is to provide and what evidence 
VA will attempt to obtain on her behalf.   All 
records and responses received should be 
associated with the claims file, and any 
indicated development should be undertaken.  

2.  The Veteran also should be asked if she 
has any information or evidence regarding any 
post-service mental health or social services 
treatment for which records have not already 
been obtained, in furtherance of her claim for 
psychiatric disorders.  She should be advised 
that mental illness from which she may suffer 
need not necessarily be PTSD in order to be 
related to service (consistent with Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)), and she 
should accordingly be encouraged to assist in 
obtaining existing records of treatment or 
evaluation for any mental illness.  All 
records and responses received should be 
associated with the claims file, and any 
indicated development should be undertaken.  

3.  Again, if the Veteran is contacted or a 
current address where she receives 
correspondence is discovered, the RO should 
request that the Veteran provide any 
statements in support of her alleged PTSD 
stressor, both from any individuals whom she 
has previously identified, including in 
testimony at her hearing before the 
undersigned, and from any other individuals 
who may corroborate the alleged stressor 
incident or the Veteran's contemporaneous 
reporting of or reaction to that incident, or 
any other in-service stressor incidents, or 
any other corroborating evidence.  

a.  The Veteran should be asked to provide 
the name, rank, unit, and any other 
pertinent identifiers she may know 
concerning the fellow soldier in her squad 
as named on pages 15 and 16 of the hearing 
transcript, and the sergeant as named on 
page 9 of the hearing transcript.  She 
should state what knowledge each of these 
individuals had of the stressor incident, 
and how and when they came by that 
knowledge. 

b.  All records and responses received 
should be associated with the claims 
folder, and any indicated development 
should be undertaken, to include requesting 
corroborating statements from named fellow 
soldiers or other identified witnesses if 
feasible, asking them to provide any 
knowledge or information they may have 
concerning any stressful event(s) 
experienced by the Veteran, and how they 
came by that knowledge.  The RO should 
follow appropriate procedures when making 
these requests or queries, including 
obtaining authorization from the Veteran, 
as appropriate, to protect her privacy and 
that of her records.

4.  Regardless of whether or not the Veteran 
is successfully contacted, the RO (AMC) should 
also seek, from any indicated sources, any 
additional service personnel records, or any 
additional "201 file" not reflected in the 
service personnel record contained within the 
claims folder.  This should include any 
additional information regarding military 
disciplinary actions or criminal charges 
against the Veteran in service, as well as any 
available similar service files of the Veteran 
not yet obtained.  This should include a 
search for any service personnel records from 
the period of her stationing at Fort Carson, 
records of disciplinary actions including any 
Article 15's issued while stationed at Fort 
Carson and records of any associated 
investigations conducted, as well as any 
records of evaluations, reports, or actions 
taken as associated with her discharge from 
service in December 1982.  All requests made, 
and all records and responses obtained should 
be documented and/or associated with the 
claims folder.  (This instruction was part of 
the  Board's May 2007 remand, and the record 
provides no documentation to show that  this 
instruction was carried out.)

5.  After completion of the foregoing, the RO 
must make a finding as to any independently 
verified in-service stressors, including any 
alleged personal assault stressors for which 
any corroboration, including any types of 
corroboration deemed potentially acceptable 
pursuant to 38 C.F.R. § 3.304(f)(3), has been 
obtained.  

6.  After completion of all of the above 
instructions, and if the Veteran is located or 
otherwise may be reached by correspondence, a 
VA psychiatric examination for compensation 
purposes should be afforded the Veteran, to 
address whether a diagnosis of PTSD, due to 
verified in-service stressor(s) or otherwise 
corroborated in-service personal assault 
stressor(s), may be made.  All necessary tests 
should be conducted.  The claims folder must 
be made available to the examiner for review 
before the examination.  In addressing the 
questions below, the examiner's opinion must 
be informed by a review of the Veteran's 
psychiatric history and findings as documented 
upon prior psychiatric examinations, including 
the VA PTSD examination conducted in July 
2002.  Any necessary, non-invasive tests 
should be conducted.  To the extent feasible, 
other evidence, to include lay statements, may 
be used to support a diagnosis or an 
assessment of etiology as related to service.  
The examiner should also note the multiple 
statements and testimony the Veteran submitted 
on her own behalf, regarding service 
experiences.  

The examiner should address the following:

a.  Carefully review the claims folders, 
and identify all current psychiatric 
disorders.
 
b.  If an in-service stressor is confirmed, 
the examiner should address whether it is 
it at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the Veteran has PTSD due to combat in 
service or due to any verified or 
corroborated in-service stressor(s).  The 
examiner should provide a complete 
explanation for his/her opinion.

c.  For each non-PTSD psychiatric disorder 
for which the examiner enters a diagnosis, 
he/she must answer the following:  Is it at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
disorder developed in service, or pre-
existed but was aggravated (permanently 
increased in severity) during service, or 
is otherwise causally related to service; 
or, alternatively, is any such relationship 
to service unlikely.  The examiner should 
provide a complete explanation for his/her 
opinions.  

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  If the examiner cannot answer the 
question posed without resorting to 
unsupported speculation, the examiner 
should so state, and explain why that is 
so.

f.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.

7.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
the benefit sought on appeal is not granted to 
the Veteran's satisfaction, she and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

